 


109 HR 4010 IH: Low-Income Gasoline Assistance Program Act
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4010 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Udall of New Mexico (for himself, Ms. Carson, Mr. Cleaver, Mr. Davis of Illinois, Mr. Delahunt, Mr. Al Green of Texas, Mr. Grijalva, Mr. Kanjorski, Mr. McIntyre, Mr. Pallone, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide emergency assistance for families receiving assistance under part A of title IV of the Social Security Act and low-income working families. 
 
 
1.Short titleThis Act may be cited as the Low-Income Gasoline Assistance Program Act. 
2.PurposeThe purpose of this Act is to create new emergency assistance programs to assist families receiving assistance under part A of title IV of the Social Security Act and low-income working families to meet the increasing price of gasoline. 
3.DefinitionsIn this Act: 
(1)Covered activitiesThe term covered activities means— 
(A)work activities; 
(B)education directly related to employment; or 
(C)activities related to necessary scheduled medical treatment. 
(2)GasolineThe term gasoline has the meaning given the term in section 4082 of the Internal Revenue Code of 1986. 
(3)HouseholdThe term household has the meaning given the term in section 2603 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8622). 
(4)Poverty level; State median incomeThe terms poverty level and State median income have the meanings given the terms in section 2603 of the Low-Income Home Energy Assistance Act of 1981. 
(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(6)StateThe term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(7)Work activitiesThe term work activities has the meaning given the term in section 407(d) of the Social Security Act (42 U.S.C. 607(d)). 
4.Emergency assistance programsThe Secretary shall make grants to States, from allotments made under section 5, to enable the States to establish emergency assistance programs and to provide, through the programs, payments to eligible households to enable the households to purchase gasoline. 
5.State allotmentsFrom the funds appropriated under section 13 for a fiscal year and remaining after the reservation made in section 12, the Secretary shall allot to each State an amount that bears the same relation to such remainder as the amount the State receives under section 675B of the Community Services Block Grant Act (42 U.S.C. 9906) for that year bears to the amount all States receive under that section for that year. 
6.State applications 
(a)In generalTo be eligible to receive a grant under this Act, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(b)ContentsAt a minimum, the application shall contain— 
(1)information designating a State agency to carry out the emergency assistance program in the State, which shall be— 
(A)the State agency specified in the State plan submitted under section 402 of the Social Security Act (42 U.S.C. 602); or 
(B)the State agency designated under section 676(a) of the Community Services Block Grant Act (42 U.S.C. 9908(a)); and 
(2)information describing the emergency assistance program to be carried out in the State. 
7.Participation of Indian tribes 
(a)ReservationIf, with respect to a State, the Secretary— 
(1)receives a request from the governing body of an Indian tribe or tribal organization in the State that assistance under this Act be made directly to the tribe or organization; and 
(2)determines that the members of the tribe or organization would be better served by means of grants made directly to provide benefits under this Act,the Secretary shall reserve from amounts that would otherwise be allotted to the State under section 5 for the fiscal year the amount determined under subsection (b) of this section. 
(b)Determination of reserved amountThe Secretary shall reserve from amounts that would otherwise be allotted to the State, not less than 100 percent of an amount that bears the same ratio to the State allotment for the fiscal year involved as the population of all eligible Indians for whom a determination has been made under subsection (a) bears to the population of all individuals in the State who are eligible for assistance through a grant made under this Act. 
(c)AwardsThe sums reserved by the Secretary on the basis of a determination made under subsection (a) shall be made available by grant to the Indian tribe or tribal organization serving the individuals for whom such a determination has been made. 
(d)PlanIn order for an Indian tribe or tribal organization to be eligible for a grant award for a fiscal year under this section, the tribe or organization shall submit to the Secretary a plan for the fiscal year that meets such criteria as the Secretary may prescribe by regulation. 
(e)DefinitionsIn this section: 
(1)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization mean a tribe, band, or other organized group recognized in the State in which the tribe, band, or group resides, or considered by the Secretary of the Interior, to be an Indian tribe or an Indian organization for any purpose. 
(2)IndianThe term Indian means a member of an Indian tribe or of a tribal organization. 
8.Eligible households 
(a)In generalTo be eligible to receive a payment from a State under this Act, a household shall submit an application to the State at such time, in such manner, and containing such information as the State may require. 
(b)ContentsThe applicant shall include in the application information demonstrating that— 
(1)in the case of a household that is not located in Hawaii, 1 or more individuals in the applicant’s household individually drive not less than 30 miles per day, or not less than 150 miles per week, to or from covered activities; and 
(2) 
(A)the household meets the eligibility requirements of section 2605(b)(2)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)(A)), other than clause (i) of that section; or 
(B)the household income for the household does not exceed the greater of— 
(i)an amount equal to 150 percent of the poverty level for the State involved; or 
(ii)an amount equal to 60 percent of the State median income. 
(c)RuleFor purposes of subsection (b)(2)(B), a State— 
(1)may not exclude a household from eligibility for a fiscal year solely on the basis of household income if such income is less than 110 percent of the poverty level for such State; but 
(2)may give priority to those households with the highest gasoline costs or needs in relation to household income. 
9.Program requirements 
(a)Determination of trigger amount 
(1)Determination of gasolineThe Secretary of Health and Human Services, in consultation with the Secretary of Energy, shall determine a grade of gasoline for which price determinations will be made under this subsection, which shall be a type of gasoline that has a specified octane rating or other specified characteristic. 
(2)Determination of calculationThe Secretary of Health and Human Services, in consultation with the Secretary of Energy, shall determine a method for calculating the average per gallon price of the covered grade of gasoline in each State. 
(3)BaselineThe Secretary of Health and Human Services, in consultation with the Secretary of Energy, shall calculate, in accordance with paragraph (2), the average per gallon price of the covered grade of gasoline in each State for January 2005. 
(4)Trigger and release pricesThe Secretary of Health and Human Services, in consultation with the Secretary of Energy, shall calculate— 
(A)the trigger price for each State by multiplying the price calculated under paragraph (3) by 115 percent; and 
(B)the release price for each State by multiplying the price calculated under paragraph (3) by 110 percent. 
(b)Payments 
(1)Availability 
(A)Monthly price calculationThe Secretary of Health and Human Services, in consultation with the Secretary of Energy, shall calculate, in accordance with subsection (a)(2), the average per gallon price of the covered grade of gasoline in each State for each month. 
(B)DeterminationIf the Secretary of Health and Human Services, in consultation with the Secretary of Energy, determines that the price in a State calculated under subparagraph (A) for a month— 
(i)is more than the trigger price for the State, the State shall provide payments in accordance with this subsection for the following month; and 
(ii)is less than the release price for the State, the State shall suspend provision of the payments, not earlier than 30 days after the date of the determination, for the following month. 
(2)General authorityExcept as provided in subsection (c), the State shall use funds received through a grant made under section 4 (including a grant increased under section 11(2)) and any funds made available to the State under section 404(d)(4) of the Social Security Act (42 U.S.C. 604(d)(4)) to make payments under this Act to eligible households. 
(3)PeriodAn eligible household with an application approved under section 7 may receive payments under this Act for not more than 3 months. The household may submit additional applications under section 7, and may receive payments under this Act for not more than 3 months for each such application approved by the State. 
(4)AmountThe State shall make the payments in amounts of not less than $25, and not more than $75, per month. The State may determine the amount of the payments on a sliding scale, taking into consideration the household income of the eligible households. 
(c)State administrationThe State may use not more than 10 percent of the funds described in subsection (b)(2) to pay for the cost of administering this Act. 
(d)DefinitionsIn this section: 
(1)Covered gradeThe term covered grade means the grade of gasoline determined under subsection (a)(1). 
(2)Release priceThe term release price means the release price calculated under subsection (a)(4)(B). 
(3)Trigger priceThe term trigger price means the trigger price calculated under subsection (a)(4)(A). 
10.Treatment of benefits 
(a)Income or resourcesNotwithstanding any other law, the value of any payment provided under this Act shall not be treated as income or resources for purposes of— 
(1)any other Federal or federally assisted program that bases eligibility, or the amount of benefits, on need; or 
(2)the Internal Revenue Code of 1986. 
(b)TANF assistanceFor purposes of part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), a payment provided under this Act shall not be considered to be assistance provided by a State under that part, regardless of whether the State uses funds made available under section 404(d)(4) of the Social Security Act (42 U.S.C. 604(d)(4)) to make payments under this Act. The period for which such payments are provided under this Act shall not be considered to be part of the 60-month period described in section 408(a)(7) of the Social Security Act (42 U.S.C. 608(a)(7)). 
11.Authority to use funds for temporary assistance for needy familiesSection 404(d) of the Social Security Act (42 U.S.C. 604(d)) is amended— 
(1)in paragraph (3)(A), by striking paragraph (1) and inserting paragraph (1) or (4); and 
(2)by adding at the end the following: 
 
(4)Other State programsA State may use funds from any grant made to the State under section 403(a) for a fiscal year to carry out a State program pursuant to the Low-Income Gasoline Assistance Program Act.. 
12.Discretionary activities by the SecretaryThe Secretary of Health and Human Services may reserve not more than 5 percent of the funds appropriated under section 13 for a fiscal year— 
(1)to pay for the cost of administering this Act; and 
(2)to increase the cost of a grant made to a State under section 4, in any case in which the Secretary determines that emergency conditions relating to gasoline prices exist in that State. 
13.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $500,000,000 for fiscal year 2006 and each subsequent fiscal year. 
(b)AvailabilityAny sums appropriated under subsection (a) for a fiscal year shall remain available until the end of the succeeding fiscal year. 
 
